Citation Nr: 0308953	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right buttock 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1988 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an April 2002 decision, the Board granted service 
connection for low back, right hip, neck, and right shoulder 
disabilities and denied entitlement to an increased rating 
for service-connected right calf varicosities.  These issues 
are therefore no longer in appellate status.  

In April 2002, the Board also directed further development of 
entitlement to service connection for a right buttock 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  It 
appears that the veteran was not furnished with a copy of 
evidence developed by the Board.  Moreover, the United States 
Court of Appeals for the Federal Circuit recently invalidated 
38 C.F.R. § 19.9(a)(2), the regulation that purportedly gave 
the Board authority to develop evidence.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One reason for 
the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  At any rate, there is no prejudice to the veteran as 
a result of the Board's taking development action in this 
case in light of the following favorable determination. 

  
FINDINGS OF FACT

1.  Service connection has been established for right hip 
disability.

2.  Right supratrochanteric bursitis is etiologically related 
to the veteran's service-connected right hip disability.  




CONCLUSION OF LAW

Right supratrochanteric bursitis is proximately due to the 
veteran's service-connected right hip disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a September 2001 letter and September 
2001 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate a claim for service connection as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and a VA examination report 
dated December 2002.  As the record shows that the veteran 
has been afforded VA examination in connection with her 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim for 
entitlement to service connection for right buttock 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995)

As noted in the introduction, the veteran is service-
connected for low back and right hip disability pursuant to a 
Board decision in April 2002.  The RO has described this 
disability for rating purposes as chronic lower back pain 
with right hip pain.  However, still on appeal is the issue 
of service connection for a right buttock disorder that has 
been medically described as supratrochanteric bursitis.  The 
etiology of this disorder is clearly a medical determination 
and must be addressed by medical personnel.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  With that in mind, a VA 
examination was conducted in December 2002.  

The report of the December 2002 VA examination shows that 
clinical examination demonstrated moderate tenderness in the 
right buttocks area above and posteriorly to the greater 
trochanter area.  The reported diagnosis was 
supratrochanteric bursitis.  In response to an etiology 
question posed by the Board, the December 2002 examiner 
offered the opinion that the veteran's "bursitis is least 
likely than not secondary to her hip joints."  The Board 
requested clarification, and the same examiner furnished an 
examination report addendum in April 2003.  However, the 
addendum is even more unclear than the original report.  The 
addendum begins by noting right hip symptomatology during 
service and ends up referring to a left hip condition and 
left hip bursitis.  It should be noted that the veteran does 
have a left leg disorder which has not been service-
connected.  The Board again observes that the language in the 
April 2003 addendum is unclear.  Given the prior attempt to 
obtain clarification, the Board does not believe any useful 
purpose would be served by further delaying appellate review.  

At any rate, it appears (after reading and re-reading the 
addendum several times) that the examiner is suggesting that 
right hip symptomatology may have been responsible (at least 
in part) for the right bursitis.  This reading of the April 
2003 addendum together with the fact that service-connection 
has already been established for right hip disability leads 
the Board to conclude that there is a state of approximate 
balance of the positive and negative evidence as to whether 
the right supratrochanteric bursitis is due to the service-
connected right hip disability.  In such a case, the benefit 
of the doubt flows to the veteran.  38 U.S.C.A. § 5107(b).     




ORDER

Entitlement to service connection for right supratrochanteric 
bursitis is warranted.  To this extent, the appeal is 
granted.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

